Citation Nr: 1103730	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating above 20 percent for 
service-connected chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.N.




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge during a Board hearing at the Oakland, California RO in 
March 2010.  The transcript from this hearing has been associated 
with the claims file.  

This appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on her 
part.


REMAND

Missing Medical Records

At her March 2010 Board hearing, the Veteran submitted a list of 
medical providers and records that she claims are relevant to her 
application for benefits.  This list includes a July 2009 
magnetic resonance imaging (MRI) report from Marshall Medical 
Center.  Currently, the record only includes 2004 treatment 
records from this facility.  Therefore, the AOJ should request 
the July 2009 medical record and any additional treatment records 
for the Veteran from Marshall Medical Center for the period from 
November 2004 to present.  Additionally, in this same list, the 
Veteran indicated that she has received medical treatment at El 
Dorado Community Health Center and from Dr. Scott Vasconcellos 
and Dr. Rajin Pathak.  These records have not yet been associated 
with the claims file.  Therefore, the AOJ must take the 
appropriate steps to obtain these additional records and 
associate them with the claims file.  All attempts to obtain 
these additional records must be clearly documented in the claims 
file.

In a July 2002 application for VA compensation, the Veteran 
claimed that she received treatment at Mather VA Medical Center 
(VAMC).  At her March 2010 Board hearing, she testified that she 
received treatment at "McClellan" VAMC.  The record includes 
treatment records from the Martinez VAMC and a VAMC in 
Sacramento, both of which appear to be related to the Mather 
VAMC, but it is unclear from the record whether additional 
records exist for the Veteran from Mather VAMC or one of its 
related clinics, to include the facility located in McClellan, 
California.  The AOJ must request any additional VA treatment 
records for the Veteran available from the VA Northern California 
Healthcare system.  All attempts to obtain these additional 
records must be clearly documented in the claims file.

At her March 2010 Board hearing, the Veteran indicated that she 
received treatment for her back disability from the Bronx VAMC 
from 1982 to 1990.  The AOJ attempted to obtain these records, 
and in a May 2006 statement, the Bronx VAMC indicated that it 
could only locate a May 4, 1990 medical treatment record for this 
time period.  However, in the same statement, the Bronx VAMC 
indicated that the Veteran's "original medical record" was 
transferred to Manhattan VA on May 10, 1990.  This statement is 
not entirely clear, but it suggests that additional medical 
records for the Veteran for the time period from 1982 to May 1990 
may be available from the Manhattan VAMC.  Therefore, the AOJ 
must request from the Manhattan VAMC any treatment records for 
the Veteran for the time period from 1982 to May 1990.

SSA Records

The Veteran alleges almost total incapacitation from her current 
service-connected disability and indicates that she has not been 
employed since 2006.  In light of this alleged long period of 
unemployment due to the service-connected back condition, the AOJ 
should ask the Veteran if she has applied for Social Security 
Administration (SSA) disability benefits.  If the Veteran has 
applied for such benefits, the AOJ should request these records 
from SSA, regardless of whether the Veteran's application was 
granted or denied.  All attempts to obtain these records must be 
clearly documented in the record.

Examinations Needed

The Board finds that new VA examinations are needed to assess the 
Veteran's service-connected spine disability because she alleges 
that the disability has increased in severity since her most 
recent examination and that the most recent examination was 
inadequate.

With respect to her first contention, the Veteran testified at 
the March 2010 Board hearing that her back disability has 
increased in severity since her last VA examination and now 
includes neurological symptomatology such as pain shooting down 
into her leg.  See VAOPGCPREC 11-95 (holding that, although the 
Board is not required to direct a new examination simply because 
of the passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).

The Veteran also testified that her last VA examination was 
inadequate.  Specifically, she noted that the October 2008 VA 
examiner stated in the examination report that the Veteran 
refused certain range of motion testing.  The Veteran testified 
that she did not refuse range of motion testing of her spine.  
She also testified that the examiner did not measure the range of 
motion of her lumbar spine with a goniometer, as required by VA 
regulations.  See 38 C.F.R. § 4.46.

In light of the Veteran's testimony as to the increase in 
severity of symptomatology and the inadequacy of the most recent 
examination, the Board finds that new VA examinations are 
necessary to evaluate the current severity of the Veteran's 
lumbar spine disability, to include both orthopedic and 
neurological examinations.

As noted above, the Veteran has applied for a TDIU.  She 
testified at her March 2010 Board hearing that her service-
connected lumbar spine disability is so severe that it precludes 
her from employment and that she last worked in 2006.  Although 
much of the medical evidence of record notes that the Veteran is 
unemployed, none of it adequately addresses the salient issue of 
whether or not the Veteran is precluded from employment solely 
because of her service-connected disabilities.  Therefore, the 
Board finds that a VA Social and Industrial Survey is needed to 
determine if the Veteran meets the criteria for a TDIU.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should take all necessary steps 
to obtain the Veteran's medical records from:

*	Marshall Medical Center, for November 
2004 to present, to specifically 
include a July 2009 MRI report.

*	El Dorado Community Health Center

*	Dr. Scott Vasconcellos

*	Dr. Rajin Pathak.  

All attempts to obtain these additional 
records must be clearly documented in the 
claims file and the procedures outlined in 
38 C.F.R. § 3.159(c)(1) and 38 C.F.R. 
§ 3.159(e) must be followed.  If 
clarification is needed from the Veteran as 
to the dates of treatment or the location of 
any of the above listed providers, the AOJ 
should contact her and request that this 
information be provided.  

2.  The AOJ should obtain any available 
medical records for the Veteran (that have 
not yet been associated with the claims file) 
from the VA Medical Center in Manhattan for 
the time period from 1982 to May 1990 (to 
include records reportedly transferred from 
the Bronx VAMC).  

Additionally, the AOJ should request any 
available medical records for the Veteran 
(that have not yet been associated with the 
claims file) from any of the facilities in 
the VA Northern California Healthcare system, 
to include the Mather, Martinez and 
Sacramento facilities.  All attempts to 
obtain these records must be clearly 
documented in the claims file to make sure 
all records are obtained from each of the 
facilities where treatment has been received, 
and the procedures outlined in 38 C.F.R. 
§ 3.159(c)(2) and 38 C.F.R. § 3.159(e) must 
be followed.

3.  The AOJ should contact the Veteran and 
ask if she has ever applied for SSA 
disability benefits.  If, and only if, 
confirmation is received that the Veteran has 
applied for SSA benefits, the AOJ should 
contact the SSA and obtain and associate with 
the claims file copies of the Veteran's 
records regarding SSA benefits, including any 
SSA administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such records 
must be verified by SSA.  38 C.F.R. § 
3.159(c)(2).

4.  The AOJ should arrange for the Veteran to 
undergo VA neurological and orthopedic 
examinations to determine the current 
severity of her service-connected lumbar 
spine disability.  The examiners should 
review the Veteran's claims file in 
connection with the examinations and must 
note review of the file in the examination 
reports.  For the orthopedic examination, the 
examiner must measure the range of motion of 
the Veteran's lumbar spine with a goniometer, 
as required by 38 C.F.R. § 4.46.  For the 
neurological examination, the examiner should 
clearly describe any associated objective 
neurologic abnormalities and discuss whether 
or not they are etiologically related to the 
service-connected low back condition.  See 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 
5243, Note (1).

5.  The AOJ should arrange for the Veteran to 
undergo a VA Social and Industrial Survey to 
determine if it is at least as likely as not 
(i.e., a degree of probability of at least 50 
percent or higher) that the Veteran's 
service-connected disabilities alone render 
her unable to secure or follow a 
substantially gainful occupation.  The 
Veteran's claims file must be provided to the 
examiner or social worker for review.  A 
supporting rationale must be included with 
any opinion provided.  If the examiner or 
social worker cannot provide the requested 
opinion without resorting to mere 
speculation, he or she must so state and 
provide a supporting rationale as to why not.

6.  Following the completion of the above, 
and any other development the AOJ deems 
necessary, the matters on appeal should be 
readjudicated, to include consideration of 
the TDIU matter on an extraschedular basis.  
If the benefits sought are not fully granted, 
the Veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond before the case is returned to the 
Board for further review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


